Citation Nr: 0431963	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-33 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection based on 
aggravation for an abdominal disability, claimed as residuals 
of abdominal surgery.  


REPRESENTATION

Appellant represented by:	Elzie (Sonny) Fitzgerald, 
Agent


WITNESSES AT HEARING ON APPEAL

Appellant, a friend "L.B.", and their spouses. 


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had unverified duty for training (DUTRA) 
periods as a National Guard/Reserve member, apparently 
between June 1960 and December 1966, and from October 25, 
1967 to August 10, 1970 (including periods of active duty for 
training (ACDUTRA) from September 24, 1960 to March 23, 1961, 
February 8-May 26, 1962, and February 2-14, 1969).  
Appellant's contentions relate only to the February 2-14, 
1969 ACDUTRA period.  

Historically, a July 1971 Board decision denied service 
connection based on aggravation for an abdominal disability, 
claimed as residuals of abdominal surgery performed during 
said February 1969 ACDUTRA period.  A November 2001 rating 
decision denied reopening of that abdominal disability 
service connection claim.  After appellant was provided 
notice of that rating decision the following month, he did 
not file a timely Notice of Disagreement therewith.  That 
November 2001 rating decision represents the last final 
decision with regards to the abdominal disability service 
connection issue.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
by the Togus, Maine, Regional Office (RO), which determined 
that new and material evidence had not been received to 
reopen the abdominal disability service connection claim.  In 
subsequent rating determinations, the RO appears to have 
denied reopening of the claim or reopened but denied the 
claim on the merits.  However, in Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), the United States Court of Appeals for 
Veterans Claims (Court) held that "the new and material 
evidence requirement was clearly a material legal issue which 
the BVA had a legal duty to address, regardless of the RO's 
actions."  See also Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  A September 2004 videoconference Travel Board 
hearing was held before the undersigned Board Member.  

The Board in the decision herein has determined that new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for an abdominal 
disability, as will be explained in detail below.  
Consequently, that issue will be reframed as entitlement to 
service connection based on aggravation for an abdominal 
disability, claimed as residuals of abdominal surgery, which 
will be dealt with on a de novo basis in the REMAND portion 
of the decision below.  The case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1971 Board decision denied service connection 
based on aggravation for an abdominal disability, claimed as 
residuals of abdominal surgery performed during appellant's 
February 1969 ACDUTRA period.  A November 2001 rating 
decision denied reopening of that abdominal disability 
service connection claim.  After appellant was provided 
notice of that rating decision the following month, he did 
not file a timely Notice of Disagreement therewith.  

2.  Additional evidence submitted subsequent to that November 
2001 rating decision (with the credibility of that evidence 
presumed only insofar as determining reopening of the claim), 
when viewed in the context of all the evidence, was not 
previously on file and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received subsequent to the unappealed November 2001 
rating decision, which denied entitlement to service 
connection based on aggravation for an abdominal disability, 
claimed as residuals of abdominal surgery performed during 
appellant's February 1969 ACDUTRA period, is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection based on aggravation for an abdominal 
disability, claimed as residuals of abdominal surgery 
performed during appellant's February 1969 ACDUTRA period, 
"new" evidence means more than evidence which was not 
previously physically of record, and must be more than merely 
cumulative.  To be "material" evidence, it must by itself 
or in connection with evidence previously raise a reasonable 
possibility of allowing the claim.  38 C.F.R. § 3.156(a).  
The November 2001 rating decision, which denied reopening of 
the abdominal disability service connection claim, is final 
and may not be reopened, in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a); Manio v. Derwinski, 1 Vet. App. 140 
(1991); and Smith (William A.) v. Brown, 35 F.3d 1516 (Fed. 
Cir. 1994).  Parenthetically, appellant has not specifically 
argued any other legal basis for attacking that final rating 
decision.  

Under 38 C.F.R. § 3.306(b), clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Under 38 C.F.R. § 3.306(b)(1), service connection 
is not warranted for the usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, unless the disease or injury is 
otherwise aggravated by service.  

The evidence previously considered in the aforecited November 
2001 rating decision included appellant's February 1969 
ACDUTRA medical records, which revealed that he had a history 
of surgery for a ruptured appendix with abscess; that in 
1968, another operation had been performed for fistula 
repair; that since then, he had experienced fistula drainage; 
and that on February 4, 1969, appellant was hospitalized and 
several days later underwent a right hemicolectomy, distal 
small bowel resection, and ileo-transverse colostomy for 
diagnosed small bowel fistula, colocutaneous fistula, and 
regional enteritis (Crohn's disease).  Postoperatively, he 
experienced diarrhea, noted as short bowel related.  On June 
1970 medical evaluation examination shortly prior to his 
National Guard discharge, appellant in an attendant medical 
questionnaire alleged having diarrhea since that February 
1969 surgery.  None of the DUTRA medical records included any 
allegation or history of injury to the abdomen from a fall.  
During an October 1970 RO hearing, appellant testified that 
shortly prior to the February 1969 hospitalization in 
question, he slipped on ice and fell, striking his abdomen on 
the trunk of his car, which caused the incision to open and 
drain; and that he did not have diarrhea prior thereto 
(except for a few days immediately after his abdominal 
surgery).  In denying the claim for service connection for an 
abdominal disability, the July 1971 Board decision determined 
that appellant had a preexisting abdominal disability that 
was not aggravated by service.

In a January 2001 written statement, a private physician 
reported that appellant had been her patient for six years; 
that he had short gut syndrome secondary to Crohn's disease 
surgery; that his symptoms included joint pain, intractable 
diarrhea, back/arm pain, anemia, fatigue, and renal colic 
secondary to kidney stones; and that veterans' benefits 
should be authorized "as the majority of these symptoms 
would not even be apparent had he not undergone the surgery 
for his Crohn's disease."  

In denying reopening of the claim for service connection for 
an abdominal disability, that November 2001 rating decision 
sheet indicated that said private medical statement was 
"new" but not material evidence, because it did not "bear 
directly and substantially" on the appellate issue.  

The evidence received subsequent to the unappealed November 
2001 rating decision includes April, May, September, and 
November 2002 written statements from private physicians, 
which reported, in essence, that appellant had short bowel 
syndrome as a result of the February 1969 surgery in 
question; that appellant's symptoms, including diarrhea, B12 
deficiency, nephrolithiasis, fatigue, arthralgia, 
dehydration, and malabsorptive disorder, appeared to have 
developed since that surgery; and that such symptoms were not 
uncommon in patients who had undergone an ileocolectomy.  

Said 2002 written statements suggest that the appellant's 
abdominal disability symptoms may have resulted from the 
ACDUTRA February 1969 surgery in question.  As such, this 
evidence may indicate that appellant's ACDUTRA February 1969 
abdominal surgery may have resulted in an increase in 
severity of his abdominal symptoms (i.e., ACDUTRA 
aggravation).  The 2002 written statements by said private 
physicians (with the credibility of that evidence presumed 
only insofar as determining reopening of the claim (See 
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992)) present, 
when considered with evidence previously assembled, an 
evidentiary situation that raises a reasonable possibility of 
allowance of the claim of service connection based on 
aggravation.  Therefore, the Board concludes that the 2002 
private medical statements constitute "new and material" 
evidence.  Accordingly, since evidence received subsequent to 
the unappealed November 2001 rating decision, which denied 
entitlement to service connection based on aggravation for an 
abdominal disability, is new and material, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a).


ORDER

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection based on 
aggravation for an abdominal disability, claimed as residuals 
of abdominal surgery, that claim is reopened, and the appeal 
is allowed to this extent.


REMAND

Since the Board, in the decision herein, has determined that 
new and material evidence has been received to reopen the 
claim of entitlement to service connection based on 
aggravation for an abdominal disability, claimed as residuals 
of abdominal surgery, that now reframed issue will be dealt 
with on a de novo basis.  With respect to this now reframed 
issue, initial review of the evidentiary record indicates 
that additional evidentiary development should be 
accomplished prior to final appellate determination, for the 
following reasons.

Although VA medical opinions were rendered in August and 
November 2002 (with July 2003 addendum) as to whether the 
February 1969 surgery in question constituted aggravation of 
appellant's preexisting abdominal disability, such medical 
opinions are somewhat cursory and inadequate.  Additionally, 
it is unclear whether the RO has considered or adequately 
addressed appellant's contention that service connection is 
warranted on the grounds that the medical records associated 
with the February 1969 surgery in question diagnosed his 
abdominal disability as in "LOD" [line of duty], and 
applicable laws and regulations state that service department 
findings as to line of duty determinations are binding on VA.  
See 38 C.F.R. § 3.1(m) (2003).  Also, it is unclear from the 
record whether the RO has attempted to obtain any line of 
duty determination/investigation records that may possibly 
exist with respect to the February 1969 surgery in question.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  The Board must consider only 
independent medical evidence to support its findings rather 
than provide its own medical judgment.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Adequate medical opinion regarding 
the etiology of appellant's abdominal disability is deemed 
warranted for the Board to equitably decide this appellate 
issue, and should therefore be obtained.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the 
National Personnel Records Center 
(NPRC), appellant's National 
Guard/Reserve unit(s)/Office of the 
Adjutant General, or any other 
appropriate organization to obtain 
any line of duty 
determination/investigation records 
that may exist with respect to the 
February 1969 abdominal surgery in 
question.  These records should be 
obtained and associated with the 
claims folder.  In the event that 
records are unavailable, this should 
be noted in writing in the claims 
folder.  

2.  The RO should arrange for an 
appropriate VA physician to review 
the entire claims folder (including 
the medical records associated with 
the February 1969 surgery in 
question, which diagnosed 
appellant's abdominal disability as 
in line of duty), examine appellant 
if necessary, and express an 
opinion, including degree of 
probability expressed in terms of is 
it at least as likely as not (i.e., 
is there at least a 50 percent 
probability), as to whether (a) 
appellant's abdominal disability 
that preexisted his February 2-14, 
1969 ACDUTRA period in question 
underwent a permanent increase in 
severity during that ACDUTRA period 
(versus natural progression of an 
underlying disease process), and (b) 
did the February 1969 abdominal 
surgery in question result in 
permanent residual symptoms that 
represent the "usual" or 
"unusual" effects of such surgery 
(and any residuals should be listed 
and characterized as either 
"usual" or "unusual" effects of 
such surgery).  

The written opinion should contain 
an adequate rationale for the 
medical conclusions rendered.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the physician in the 
report/opinion.  

3.  The RO should review any 
additional evidence and readjudicate 
the issue of service connection 
based on aggravation for an 
abdominal disability, claimed as 
residuals of abdominal surgery, on 
the merits under appropriate legal 
theories, with consideration of 
applicable court precedents and 
statutory and regulatory provisions.  
The RO should address whether the 
medical records associated with the 
February 1969 surgery in question, 
which diagnosed appellant's 
abdominal disability as in line of 
duty, represent a service department 
finding as to line of duty 
determination that is binding on VA, 
and, if so, is such service 
department finding patently 
inconsistent with the requirements 
of laws administered by the VA.

When the aforementioned development has been accomplished, to 
the extent the benefit sought is not granted, a supplemental 
statement of the case should be provided, and the case should 
be returned to the Board for further appellate consideration, 
to the extent such action is in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



